24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Michael SHAW, Appellant.
No. 92-3283.
United States Court of Appeals, District of Columbia Circuit.
May 6, 1994.

Before:  WILLIAMS, GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the judgment of the United States District Court for the District of Columbia, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  Accordingly, it is


2
ORDERED and ADJUDGED by the Court that the judgment of the District Court is affirmed.  Expert testimony concerning the modus operandi typical of individuals involved in the drug trade and at issue here did not violate Federal Rule of Evidence 704(b)'s prohibition of testimony as to "whether the defendant did or did not have the mental state or condition constituting an element of the crime charged."   See  United States v. Williams, 980 F.2d 1463, 1466 (D.C.Cir.1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).